United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 01-31175
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDWARD D. MITCHELL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 00-CR-30026-1
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     James H. Looney, court-appointed counsel for Edward D.

Mitchell, has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Mitchell has filed a response arguing that his trial counsel was

ineffective for failing to argue at sentencing that Mitchell was

not a leader or organizer under U.S.S.G. § 3B1.1(a).

     Our review of the briefs and of the record discloses no

nonfrivolous issue for appeal.   Accordingly, the motion for leave


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31175
                               -2-

to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.